Citation Nr: 0836795	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-39 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease (COPD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from November 1953 to November 
1957 and from October 1958 to November 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claim.


FINDING OF FACT

Right ventricular hypertrophy and pulmonary hypertension have 
been demonstrated.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for the veteran's 
COPD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.96, 4.97, Diagnostic Code 6604 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2007).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to an Increased Rating for COPD

Service connection for COPD was established by a December 
1978 rating decision, at which time a 10 percent rating was 
assigned.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.97 Diagnostic Code 6604, which is used to rate COPD.  A 
rating of 10 percent is warranted when there is a Forced 
Expiratory Volume in one second (FEV-1) of 71 to 80 percent 
predicted, or; a FEV-1 to Forced Vital Capacity (FVC) ratio 
of 71 to 80 percent, or; a DLCO (SB) of 66 to 80 percent 
predicted.  38 C.F.R. § 4.97 Diagnostic Code 6604 (2007).  He 
currently seeks an increased rating.  

A rating of 100 percent is warranted when FEV-1 is less than 
40 percent of the predicted value, or; FEV-1/FVC is less than 
40 percent, or; DLCO (SB) is less than 40 percent predicted, 
or; maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), 
or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; the veteran requires outpatient 
oxygen therapy.  38 C.F.R. § 4.97 Diagnostic Code 6604 
(2007).

The veteran states that his COPD has become progressively 
worse.  He asserts that he coughs up phlegm, chokes, and 
reports dyspnea on walking one to several blocks.  The 
veteran was afforded a VA examination in December 2005.  It 
was noted that the veteran had a productive cough of heavy 
sputum throughout the day.  

The veteran has been examined multiple times by VA.  For 
example, following an echocardiogram performed in October 
2004, it was determined that, among other things, he had 
moderate pulmonary hypertension and significant right 
ventricular dysfunction.  Under these circumstances, a rating 
of 100 percent is warranted.  As discussed previously, a 
rating of 100 percent provides several scenarios under which 
a 100 percent evaluation may be awarded, and includes a 
finding of pulmonary hypertension when shown by 
echocardiogram.  Such a finding has been made in this case 
and a 100 percent disability evaluation is granted.


ORDER

A disability rating of 100 percent for the veteran's COPD is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


